DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Response to Arguments


Applicant's arguments with respect to claims 1 and 3-11 have been considered but are moot in view of the new grounds of rejection. 
Rejections under 35 U.S.C. § 103 - U.S. Patent App. Pub. No. 2011/0130817A1 to Chen, hereinafter "Chen," in view of U.S. Patent App. Pub. No. 2002/0143377 to Wessman, hereinafter "Wessman," and further in view of U.S. Patent App. Pub. No. 2017/0080215A1 to Osypka, hereinafter "Osypka." 

Applicant argues that the Osypka publication does not qualify as prior art. Upon further review the rejection is withdrawn and after further search and consideration, the claims are rejected as discussed in the current office action below.
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Reply to Office Action of June 29, 2020
 
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent application Publication Number: US 2011/0130817 A1, hereinafter “Chen”- PREVIOUSLY CITED) in view Wessman et al (U.S. Patent Application Publication Number: US 2002/0143377 A1, hereinafter “Wessman” - PREVIOUSLY CITED).
Regarding claim 1, Chen teaches a method for manufacturing an implantable lead comprising:
a)    forming an elongated lead body core (i.e. rail, e.g. 300 Figs. 3,4A-D, 7A, B, 8 and 9) that defines a longitudinal axis, wherein the elongated lead body core has a plurality of axially extending channels that are circumferentially spaced apart from one another around the longitudinal axis of the elongated lead body core (the space between the prongs 310 of the rail 300 are the axially extending channels); and
b)    positioning a respective electrical conductor (e.g. 710 Figs 7A,B, [0072]) in each of the axially extending channels; 

d)    positioning a dielectric insulator ring (e.g. 700 Fig 7A,B)  around the elongated lead body core and adjacent to the electrode ring and
 f) grinding an outer diameter of the implantable lead to a smooth uniform outer diameter (e.g. [0075],Claim 19, i.e. after the segmented electrodes 500 and 
spacers have been ground down to the same level as the lead body 810, the lead 800 is isodiametric, having substantially the same diameter at all points.)
Chen does not specifically teach e) heating the elongated lead body core and the dielectric insulator ring to bond the elongated lead body core and the dielectric insulator ring together to form the implantable lead. Wessman teaches that it is well known to heat a lead body with an overlying insulating material to fuse them to form a lead body (e.g. Abstract). Therefore it would have been obvious to a person having ordinary skill in the art  before the effective filing date to modify the teachings of Chen to heat the insulating ring and rail as taught by Wessman in order to provide the predictable results of fusing the ring to the rail and thus preventing any movement or gaps between the ring and rail and thus bonding the insulator to the rail to form a single piece and in order to provide the predictable results of having a more controlled manufacture process and having tighter tolerances. 
Regarding claims 3 and 4, Chen in view of Wessman teaches the invention as claimed and Chen further teaches positioning additional dielectric insulator rings and electrode rings around the elongated lead body core and positioning them in an axially 
Regarding claim 5, Chen in view of Wessman teaches the invention as claimed and Chen further teaches that the electrode ring is bonded to at least one of the conductors (e.g. [0043]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication Number: US 2011/0130817 A1, hereinafter “Chen” - PREVIOUSLY CITED) in view Wessman et al (U.S. Patent Application Publication Number: US 2002/0143377 A1, hereinafter “Wessman” - PREVIOUSLY CITED) and further in view of Keenan (U.S. Patent Application Publication Number: US 2006/0142652 A1, hereinafter “Keenan” - PREVIOUSLY CITED).
Regarding claims 6 and 7, Chen in view of Wessman teaches the invention as claimed except for the elongated lead body core being formed extrusion and the elongated lead body core including an inner central lumen. Keenan teaches an implantable lead with an elongated lead body core (i.e. slip tube, e.g. 3 fig 8) formed by extrusion (e.g. claim 3) and that the elongated lead body core includes an inner central lumen (e.g. 10 Fig. 8 [0039]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teachings of Chen in view of Wessman to have the elongated lead body core being formed extrusion and the elongated lead body core including an inner central lumen the electrode bonded to at least one of the conductors as taught by Chen in view of Wessman in order to provide . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication Number: US 2011/0130817 A1, hereinafter “Chen” - PREVIOUSLY CITED) in view Wessman et al (U.S. Patent Application Publication Number: US 2002/0143377 A1, hereinafter “Wessman” - PREVIOUSLY CITED) and further in view of Havel et al (U.S. Patent Application Publication Number: US 2010/0030291 A1, hereinafter “Havel” - PREVIOUSLY CITED).
Regarding claim 8, Chen in view of Wessman teaches the invention as claimed except for a dielectric end cap on at least one of a distal end and a proximal end of the elongated lead body core. Havel teaches that it is well known to have a dielectric tip on the distal end of a lead (e.g. [0034]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teachings of Chen in view of Wessman to include a dielectric end cap on the distal end of the lead as taught by Havel in order to provide the predictable results of having a safe medical lead that can be easily used for implantation. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication Number: US 2011/0130817 A1, hereinafter “Chen” - PREVIOUSLY CITED) in view Wessman et al (U.S. Patent Application Publication Number: US 2002/0143377 A1, hereinafter “Wessman” - PREVIOUSLY CITED) and Havel et al (U.S. Patent Application Publication Number: US 2010/0030291 A1, hereinafter “Havel” - PREVIOUSLY CITED).
Regarding claim 9, Chen in view of Wessman and Havel teach the invention as claimed except for heating the elongated lead body core and the dielectric end cap to bond the elongated lead body core and dielectric end cap together.  However, Wessman teaches that it is well known to heat two parts of a medical lead to bond the two pieces (e.g. Abstract). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to further modify the teachings of Chen in view of Wessman and Havel to use heat as taught by Wessman to bond the elongated lead body core and the dielectric end cap together in order to provide the predictable results of having a more controlled manufacture process and having tighter tolerances. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication Number: US 2011/0130817 A1, hereinafter “Chen” - PREVIOUSLY CITED) in view Wessman et al (U.S. Patent Application Publication Number: US 2002/0143377 A1, hereinafter “Wessman” - PREVIOUSLY CITED) and further in view Dahl et al (U.S. Patent Number: US 5074313, hereinafter “Dahl” - PREVIOUSLY CITED).
Regarding claim 10, Chen in view of Wessman teach the invention as claimed except for a dielectric sleeve around the elongated lead body core. Dahl teaches that it is well known to have a dielectric sleeve (i.e. dielectric sheath 24 Fig 1, col. 5 lines 54-55) placed over a coil and a tube of a lead body. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing data to modify the teachings of Chen in view of Wessman to have a dielectric sheath as taught by Dahl .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication Number: US 2011/0130817 A1, hereinafter “Chen” - PREVIOUSLY CITED) in view Wessman et al (U.S. Patent Application Publication Number: US 2002/0143377 A1, hereinafter “Wessman” - PREVIOUSLY CITED) and Dahl et al (U.S. Patent Number: US 5074313, hereinafter “Dahl” - PREVIOUSLY CITED) and further in view of Keenan (U.S. Patent Application Publication Number: US 2006/0142652 A1, hereinafter “Keenan” - PREVIOUSLY CITED).
Regarding claim 11, Chen in view of Wessman and Dahl teach the invention as claimed except for forming the at least one of the dielectric sleeve or the dielectric insulator ring by extrusion. Keenan teaches that it is well known to use extrusion to make insulator rings or the core using extrusion (e.g. [0037], Claim 3). Therefore it would have been obvious to a person having ordinary skill before the effective filing date to further modify the teachings of Chen in view of Wessman and Dahl to make the dielectric sleeve or the dielectric insulator ring using extrusion techniques as taught by Keenan in order to provide the predictable results of reducing manufacturing costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Romero et al (U.S. Patent Application Publication Number: US 2015/0021817 A1) teaches that it is well known to use techniques to remove excess material over a 
Chen (U.S. Patent Application Publication Number: US 2011/0130818 A1) teaches it is well known to grind the outer diameter of a lead to remove excess material such as alignment tabs to have a smooth outer diameter (e.g. [0069] Fig. 9b and C). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Application No. 16/003,881 7 Docket No.: 1421750.103US2 
Reply to Office Action of June 29, 2020